Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/340,903, filed on June 7, 2021, has claim 1 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,030,263.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17340903
Patent No. 11030263
1. A method implemented on at least one machine comprising at least one processor, memory, and a communication platform connected to a network for updating a search index, the method comprising: obtaining content item data representing content items received by one or more content feeds; obtaining event data representing actions associated with one or more of the content items; filtering the event data based on pre-determined criteria to generate updated event data, wherein the pre-determined criteria comprises (i) a list of content items represented within the search index including at least one of the content items, and (ii) an action associated with the at least one of the content items corresponding to a relevant action; causing the search index to be updated based on the updated event data and the content item data.
1. A method implemented on at least one machine comprising at least one processor, memory, and a communication platform connected to a network for updating a search index, the method comprising: obtaining event data representing actions performed on content items managed via the search index; filtering the event data based on pre-determined criteria to generate updated event data, wherein the updated event data represents relevant actions performed on at least one of the content items and are associated with the search index, and wherein the pre-determined criteria comprises (i) a list of content items represented within the search index including the at least one of the content items, and (ii) an action associated with the at least one of the content items corresponds to one of the relevant actions; and generating an updated search index based on the updated event data to reflect the action associated with the at least one of the content items.


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 28, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167